PER CURIAM.
Upon a dissolution of marriage the trial court awarded custody of four minor children to the father and exclusive possession of the marital home to him for a two-year period. After the two-year period it was to be sold and the proceeds divided. We find this to be error and strike the two-year limitation and amend said final dissolution by permitting the father to retain possession of the marital home until the youngest child reaches majority or he is relieved of the responsibility of custody. Cabrera v. Cabrera, 484 So.2d 1338 (Fla. 3d DCA 1986) revised opinion filed March 11, 1986, 11 FLW 621, and cases cited therein.
The other alleged error in the provisions of the final judgment is found to be without merit. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Farrington v. Farrington, 390 So.2d 461 (Fla. 3d DCA 1980); Price v. Price, 389 So.2d 666 (Fla. 3d DCA 1980).
The final judgment under review is affirmed as modified by this opinion.
Affirmed as modified.